Citation Nr: 9904718	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-43 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs benefits, exclusive of benefits under Chapter 17, 
Title 38, United States Code.  


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's father and sister


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The appellant served on active duty from May 1970 to June 
1973.  He received an other than honorable discharge from 
service.  This is an appeal from a February 1995 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office, Cleveland, Ohio, that the character of 
the appellant's discharge from service constituted a bar to 
VA benefits except for health care under Chapter 17, 
Title 38, United States Code for any service-connected 
disability.  

The record reflects that, in his August 1993 claim, the 
appellant claimed service connection for several conditions 
including post-traumatic stress disorder.  However, he has 
not been afforded a VA examination in connection with his 
claim and there has not been a rating action granting or 
denying entitlement to service connection for any of the 
claimed disabilities.  The question of whether service 
connection should be established for any of the claimed 
disabilities, for treatment purposes, is referred to the 
regional office for appropriate action.  

In January 1997 the appellant designated the Vietnam Veterans 
of America as his representative.  In May 1998 that 
organization withdrew as his representative.  The veteran has 
been informed on this action and afforded an opportunity to 
designate another representative.  He took no action within 
the time designated and the Board is proceeding on that 
basis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The appellant served on active duty from May 1970 to June 
1973.  He received an other than honorable discharge from 
service.  

3.  The appellant's service records reflect that he was on 
absence without leave for extended periods on a number of 
occasions including periods during October 1970, December 
1971, from January to May 1972, from August to November 1972, 
and from January to April 1973.  His absences totaled 
310 days.  He also had other offenses.  He received 
nonjudicial punishment on several occasions and a special 
court-martial.  

4.  The appellant's offenses during his military service were 
willful and persistent.  They were not minor and were not 
offset by service which was otherwise honest, faithful and 
meritorious.  

5.  The evidence does not establish that the appellant was 
insane at the time of commission of any of the inservice 
offenses.  


CONCLUSION OF LAW

The appellant was discharged from his period of active 
military service because of willful and persistent misconduct 
and he was not insane at the time of the inservice offenses.  
Because of his offenses his discharge must be considered to 
have been issued under dishonorable conditions for VA 
compensation purposes.  38 U.S.C.A. §§ 101, 5107 (West 1991); 
38 C.F.R. § 3.12 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  For reasons which will be set forth 
below, the Board does not consider a psychiatric examination 
of the appellant to be necessary at this time.

I.  Background

The record reflects that the appellant served on active duty 
from May 1970 to June 1973.  He received an other than 
honorable discharge from service.  

The record further reflects that the appellant served in the 
Republic of Vietnam from November 1970 to November 1971 and 
that his awards included the Combat Infantryman Badge, Purple 
Heart and Bronze Star Medal with Valor Device.  

The record further reflects that the appellant was absent 
without leave from October 4 to October 25, 1970.  He was 
awarded nonjudicial punishment and received a reduction to E-
1 and forfeiture of pay for two months.  He also received 
nonjudicial punishment for failing to go to his place of duty 
on August 25, 1971, and for being absent without leave from 
May 30 to May 31, 1971, and from June 4 to June 5, 1971.  He 
was awarded forfeitures of pay and a reduction in pay grade.  

The appellant was also absent without leave from December 10 
to December 25, 1971, for which he received no punishment.  
He was again absent without leave from January 5 to May 21, 
1972, and received a special court-martial.  He was awarded 
confinement at hard labor and a forfeiture of pay as well as 
a reduction to E-1.  He was absent without leave from 
August 28 to November 2, 1972, and received nonjudicial 
punishment.  He was awarded restriction, extra duties and a 
forfeiture of pay.  He was again absent without leave from 
January 7 to April 10, 1973.  The charge was referred for 
trial by special court-martial; however, the appellant 
received an administrative discharge from service instead.  

The record discloses that in November 1972 the appellant 
received a mental status evaluation.  He was described as 
fully alert and fully oriented.  His mood was level.  His 
thinking process was clear and his thought content was 
normal.  His memory was described as good.  It was indicated 
that there was no significant mental illness.  He was 
considered mentally responsible; able to distinguish right 
from wrong; able to adhere to the right; and had the mental 
capacity to understand and participate in board proceedings.  

There is also of record a request for discharge for the good 
of the service executed by the appellant and witnessed by his 
defense counsel, a military attorney.  He indicated that he 
understood if the request was accepted he might be discharged 
under other than honorable conditions and furnished an 
undesirable discharge certificate.  He stated he understood 
that as a result of the issuance of such a discharge he might 
be deprived of many or all Army benefits and that he might be 
ineligible for many or all benefits administered by the VA.  
He stated that prior to completing the form he had been 
afforded the opportunity to consult with counsel and that he 
had consulted with his counsel who had fully advised him of 
the nature of his rights under the Uniform Code of Military 
Justice.  

In May 1973 the appellant's commanding officer recommended 
that the request for discharge be approved.  He stated that 
the appellant had repeatedly been absent without leave and 
had repeatedly been dropped from the rolls as a deserter.  He 
stated that the appellant had no desire to remain in the U.S. 
Army.  He indicated that for the best interest of the service 
he recommended that the appellant be separated from service 
as soon as possible with an undesirable discharge 
certificate.  He indicated that there was no reasonable 
ground for belief that the appellant was then, or was at the 
time of his misconduct, mentally defective, deranged, or 
abnormal.  

The appellant's service medical records reflect that he was 
observed and treated on a number of occasions for various 
conditions when there were no complaints or findings 
regarding a psychiatric condition.  When he was examined for 
separation from military service in May 1973 he reported on a 
medical history form that he did not have or had never had 
frequent trouble sleeping, depression or excessive worry, a 
loss of memory or nervous trouble of any sort.  On the 
medical examination report the psychiatric evaluation was 
reported to be normal.  

The appellant's initial claim for VA disability benefits was 
submitted in August 1993.  He referred to post-traumatic 
stress disorder, a liver disorder and a blood disorder.  

There was subsequently received in support of the appellant's 
claim statements from several private physicians dated from 
1992 to 1994 reflecting treatment of the appellant for liver 
problems.  There was also received a December 1992 
psychological evaluation in which diagnostic impressions were 
made of polysubstance dependence in full remission, 
psychological factors affecting physical condition, post-
traumatic stress disorder, residual state and a personality 
disorder.  

In a June 1994 statement the appellant described various 
traumatic experiences during military service including 
observing the deaths of the majority of his platoon members.  

The appellant and his father and sister appeared at a hearing 
at the regional office in May 1996.  The appellant related 
that he did not know why he went absent without leave.  He 
stated that in about November 1970 he had been treated for 
physical problems in service.  He did not recall receiving 
the Purple Heart and did not recall being wounded.  He 
indicated that his next medical attention after service had 
been some 4 or 5 years prior to the hearing.  He reported 
that the physicians had determined that he had an abnormal 
liver.  He related that he had become involved in drugs 
during Vietnam and returned from Vietnam as a heroin addict.  
He stated that he had turned to alcohol and drugs in order to 
deal with his combat experiences in Vietnam.  He reported 
that he had nightmares and flashbacks.  He indicated that he 
had stopped using illegal drugs more than 10 years previously 
and that he had had no drugs or alcohol for 4 1/2 years.  

The appellant's sister and father related that prior to 
service the appellant had been a normal, average individual 
and that after he had returned from service he had been 
entirely different.  He had been involved with drugs.  

The regional office later received a June 1994 report by the 
Department of the Army Board for Correction of Military 
Records.  It was indicated that the appellant's application 
had not been submitted within the time required.  It was 
stated that the appellant had not presented and the records 
did not contain sufficient justification to conclude that it 
would be in the interest of justice to grant the relief 
requested or to excuse the failure to file within the time 
prescribed by law.  The appellant's application for 
correction of his military records was accordingly denied.  

II.  Analysis

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits.  38 U.S.C.A. § 101.  

A discharge or release from service under certain conditions 
is considered to have been issued dishonorable conditions 
unless it is found that the person was insane at the time of 
commission of the offenses causing such release or discharge.  
This includes a discharge under other than honorable 
conditions, if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition exhibits, due to 
disease, a more-or-less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment in the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  When a rating 
agency is concerned with determining whether a veteran was 
insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved and apply the definition in subparagraph (a).  
38 C.F.R. § 3.354(b).  

In addition, the Board notes that in a decision by the United 
States Court of Veterans Appeals, the Court held that, as it 
had in a prior case, that the statute required that the 
insanity exist only at the time of the commission of an 
offense leading to a person's discharge and not insanity must 
cause the misconduct.  That is, there need not be a causal 
connection between the insanity and the misconduct.  
Struck v. Brown, 9 Vet. App. 145 (1996).  

The appellant's service records reflect that he had a number 
of periods of absence without leave for which he received 
nonjudicial punishments and a special court-martial with 
several of the periods being for an extended duration with a 
total of more than 300 days.  He was discharged 
administratively with an other than honorable discharge from 
his service which extended from May 1970 to June 1973.  

It has been contended that the appellant's periods of absence 
without leave during service were the product of temporary 
insanity and that he obviously was under extreme emotional 
distress.  The appellant has recently reported experiencing a 
number of stressors during service and has indicated that he 
used drugs and alcohol in an effort to alleviate the stress.  
However, the appellant's service medical records, including 
the report of his physical examination for separation from 
service conducted in May 1973 reflect no complaints or 
findings regarding a psychiatric condition.  In fact, on a 
medical history form completed at the time of his separation 
examination in May 1973, he checked those blocks indicating 
that he did not have or had never had frequent trouble 
sleeping, depression or excessive worry or nervous trouble of 
any sort.  On the medical examination report the psychiatric 
evaluation was reported to be normal.  He was also afforded a 
mental status evaluation in November 1972, in connection with 
his administrative discharge proceedings and it was indicated 
that there was no significant mental illness.  He was 
considered to be mentally responsible and able to distinguish 
right from wrong and adhere to the right.  It was also 
indicated that he had the mental capacity to understand and 
participate in board proceedings.  Thus, the appellant's 
service medical records do not establish the presence of a 
psychiatric disorder during service.  

The appellant has provided a recent report by a clinical 
psychologist reflecting impressions including post-traumatic 
stress disorder and a personality disorder; however, that 
evaluation was conducted many years following the appellant's 
release from active duty.  None of the medical evidence of 
record establishes that the appellant was insane at the time 
of commission of any of the inservice offenses.  


A VA psychiatric examination conducted at this time would 
also only show the current nature and extent of any 
psychiatric condition and would not establish insanity during 
the appellant's military service.  Although the appellant's 
father and 
sister testified at the May 1996 hearing that the appellant 
had been normal prior to service and that he was entirely 
different after service and had been involved with drugs, 
they are lay individuals and their testimony would not 
establish the presence of a psychiatric disability during 
service or that the appellant was insane at any time during 
service.  The evidence in the Board's judgment does not 
establish that the appellant had psychiatric impairment of 
such nature and severity so as to result in diminished 
capacity to recognize the nature and refrain from the 
inservice offenses which led to his discharge from military 
service.  

The appellant's service medical records reflect that the 
periods of absence without leave during service were numerous 
and, as noted previously, several of the periods were for 
extended periods of time.  Although the appellant's problems 
with alcohol and substance abuse may be considered as 
mitigating factors in his case, they do not absolve the 
appellant of his responsibility for the serious and numerous 
offenses during his military service.  In the Board's 
judgment, the number and duration of the periods of absence 
without leave during service constitute willful and 
persistent misconduct as contemplated under 38 C.F.R. 
§ 3.12(d).  Under the circumstances, it follows that the 
appellant's discharge from service was issued under 
dishonorable conditions and is a bar to the receipt of VA 
benefits exclusive of health care under Chapter 17, Title 38, 
United States Code for service-connected conditions.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  



ORDER

The character of the appellant's discharge from service 
precludes him from entitlement to Department of Veterans 
Affairs (VA) benefits, except for the receipt of medical 
treatment for any service-connected conditions.  The appeal 
is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

